Title: Gabriel de Sartine to the Commissioners, 25 November 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles 25. Novr 1778
      
      Le Roi a fait expedier, Messieurs, des Passeports pour quatre Batimens anglois, qui doivent venir d’un Port etranger a Dunkerque, il est egalment necessaire de les mettre a l’abri d’insulte de la Part des Corsaires Americaines, et Je vous prie de m’envoyer a cet Effet quatre Lettres ostensibles ou Passeports, dont ils puissent Se Servir dans l’occasion. Je vous observe, qu’ils doivent être en blanc ne pouvant être remplis, que Sur les Lieux. J’ai l’honneur d’etre, avec beaucoup de Consideration, Messieurs, votre tres humble et tres obeissant Serviteur
      
       De Sartine
      
     